       Case 4:18-cv-02027 Document 24-2 Filed on 10/08/18 in TXSD Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

  EBONY M. FOSTON                                §
                                                 §
                 Plaintiff,                      §
                                                 §
  v.                                             §
                                                 §
  F.W. SERVICES, INC.,                           §         Case No. 4:18-cv-2027
  PACESETTER PERSONNEL                           §
  SERVICE, INC., d/b/a PACESETTER                §
  PERSONNEL SERVICES,                            §
  KENNETH E. JOEKEL, and                         §
  ROBERT MOODY, d/b/a RDM                        §
  DETAILERS                                      §

                 Defendants.

                                          ORDER

         Pending before the Court is Defendants F.W. Services, Inc. and Pacesetter Personnel

Service, Inc.’s Opposed Motion to Compel Arbitration. Upon consideration of the Motion,

any arguments in support or opposition, the pleadings on file, and applicable law, it is

HEREBY ORDERED that the Motion is GRANTED. Plaintiff’s claims are referred to

arbitration and her claims pending before this Court against corporate defendants F.W.

Services, Inc. and Pacesetter Personnel Service, Inc. are dismissed

DATED this ______day of ________ , 2018.

                                    _________________________________
                                    Presiding Judge
